Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 7-10, filed 1/24/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-18 allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an inspection apparatus comprising:
an irradiation source irradiating a first pattern formed on an inspection target object with an electron beam;
a detection circuit acquiring a first inspection Image generated from the first pattern by irradiation:
a filter circuit performing smoothing of a local region having a first size in a direction parallel to a first outline included in the first inspection image and a second size smaller than the first size in a direction perpendicular to the first outline and acquiring a second inspection image including a second outline generated by the smoothing, wherein the local region is a convolutional kernel of the smoothing performed by the filter circuit; and
a comparison circuit comparing the second inspection image with a predetermined reference image,
wherein the filter circuit performs the smoothing by a filter using the local region and a predetermined guide
 image generated by applying a Gaussian filter and acquires the second inspection image including the 
second outline generated by the smoothing.
 
             Regarding claim 10, the prior art search failed to disclose an inspection method, comprising:
irradiating a first pattern formed on an inspection target object with an electron beam;
acquiring a first inspection image generated from the first pattern by irradiation:
performing smoothing of a local region having a first size in a direction parallel to a first outline included in the first inspection image and a second size smaller than the first size in a direction perpendicular to the first outline and acquiring a second inspection image including a second outline generated by the smoothing, wherein the local region is a convolutional kernel of the smoothing; and
comparing the second inspection image with a predetermined reference image,
wherein the smoothing is performed by a filter using the local region and a predetermined guide image 
generated by applying a Gaussian filter, and the second inspection image including the second outline 
generated by the smoothing is acquired.

a filter circuit performing smoothing of a local region having a first size in a direction parallel to a first outline included in the first inspection image and a second size smaller than the first size in a direction perpendicular to the first outline and acquiring a second inspection image including a second outline generated by the smoothing, wherein the local region is a convolutional kernel of the smoothing performed by the filter circuit; and
a comparison circuit comparing the second inspection image with a predetermined reference image,
wherein the filter circuit performs the smoothing by a filter using the local region and a predetermined guide image generated by applying a Gaussian filter and acquires the second inspection image including the 
second outline generated by the smoothing.

4.      The prior art search did not disclose or make obvious claim 10, with the elements of (emphasis added): performing smoothing of a local region having a first size in a direction parallel to a first outline included in the first inspection image and a second size smaller than the first size in a direction perpendicular to the first outline and acquiring a second inspection image including a second outline generated by the smoothing, wherein the local region is a convolutional kernel of the smoothing; and
comparing the second inspection image with a predetermined reference image,
wherein the smoothing is performed by a filter using the local region and a predetermined guide image generated by applying a Gaussian filter, and the second inspection image including the second outline 
generated by the smoothing is acquired.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881